Title: Thomas Boylston Adams to John Quincy Adams, 3 June 1799
From: Adams, Thomas Boylston
To: Adams, John Quincy


          
            
              No 6.
              My dear Brother
              Baltimore 3d: June 1799.
            
            On my journey through this place, about a fortnight since, I wrote you a few lines by a vessel bound to Bremen; on returning here I find another ready to sail for the same place, and I have found a moment to give you a little sketch of my journey, which though not long has been a very pleasant one.
            After passing a few days here, I went to Annapolis, where the Supreme Court of the State was sitting, and where gaiety & mirth rendered my visit quite delightful; a number of very genteel families reside there and from the general acquaintance of Mr: Tom Johnson I was introduced to them all, and was treated with much hospitality. I proceeded to the Federal City, Georgetown & after a day or two spent there, I went with Mr: & Mrs: Johnson & Mr: T.J. to visit the venerable Washington and his lady, both of whom we found in perfect health & spirits. The General received me with a cordiality & treated me, during my stay of two nights, with a degree of kindness & distinction, which was highly flattering— He enquired with interest after you & Mrs: A— and said many civil things to Mrs: J— respecting you. In fine, we were all highly gratified with our visit & received a very cordial invitation to repeat it. Mrs: Lewis, who was Miss N. Custis was absent from Mount Vernon on a visit to her husband’s relations— She was married on the Genls: last birth day, and I toasted her at Boston, that very evening, connected with a sentiment; viz: “May her nuptials, lay the foundation for a numerous race of patriots & hero’s.”
            
            On my return from Mount Vernon I stayed a day or two at Georgetown & at Mr: Cranch’s Fed: City. I saw the Capitol, which is in a state of considerable forwardness and might be ready for the accommodation of Congress in a few months, if necessary— The President house, another fine spacious & magnificent pile, not yet complete, excepting the exterior, and not likely to be so, as one of the Commissioners told me, without a fresh grant of money. It seems incredible, that so large a sum as twelve hundred & fifty thousand dollars, should have already been expended in the improvements & public buildings, but I am assured it is the fact. Complaint against the mismanagement &ca: of the Commissioners is very loud; charges of incapacity are equally common & not one of the three is allowed to be a fit person for the conducting so great a concern. Every man, it seems to me, within the district of Columbia, is more or less desirous of being a Commissioner himself, and very few, in my opinion, would give less dissatisfaction, than the gentlemen now in the Commission, however they might surpass them in talents, capacity or integrity. The affairs of the City have, very certainly, from some cause or other, become confused & embarrassed, so that property in the soil cannot be conveyed to those disposed to purchase, free from any question as to title; this discourages enterprize, which might otherwise take that channel and change the appearance of things to a more cheering complexion. Congress will not I think, be at their ease, when they first remove thither, though a number of buildings are going up, for Hotel’s & boarding houses. The number of dwelling houses is small, and what there are, yet chiefly unfinished; the neighborhood is by no means well supplied with provision, but when the navigation of Potomak is open, as it may be ere long, a fine rich & florishing back Country will furnish an abundance of every comfort. The situation of the City is beautiful & by all account healthy; perhaps you would like to have an house there; if so, signify it unto me, as I dare not buy on speculation.
            I returned hither two days since, having taken Annapolis again in my route, for the sake of passing more time with Cousin Cranch, who was attending the Court there. His health has been much impaired by the anxiety & distress which his misfortunes brought upon him; but his character & reputation survive in all their purity. He is the father of three children, the last of which is a daughter, only a few weeks old— I think he will get over his difficulties, though they oppress him heavily—
            
            My last letters from Quincy are of the 10th: ulto:—then all well. I expect to be in Philada: on the 6th: currt: and to open my Office there immediately— God avert the pestilence from that City, is the fervent prayer / Of your affectionate Brother
            
              Thomas B Adams.
            
          
          
            Love to Mrs: A— her friends are all well.
          
        